OPINION OF THE COURT
PER CURIAM:
Appellant was convicted by a general court-martial and sentenced to a bad-conduct discharge, forfeiture of all pay and allowances and reduction to the grade of Private E-l. The convening authority approved only so much of the sentence as provided for a bad-conduct discharge, reduction to the grade of Private E-l and forfeiture of $426.00 pay per month “for so long as the accused is entitled to pay.”
Appellant asserts that the convening authority erred in approving a sentence to forfeiture of pay for an indefinite period of time. We are satisfied that the forfeiture provisions in the convening authority’s action did not comply with the express terms of Manual for Courts-Martial, United States, 1984, Rule for Courts-Martial 1003(b)(2).1 We will correct this error by limiting the approved forfeitures to a one month time period. Cf. United States v. Wilson, CM 448929 (A.C.M.R. 7 Nov. 1986)(unpub.) (limiting “forfeiture of $450.00 pay per month” to a one month period).
We have considered the other assignments of errors, including those personally raised by appellant, and find them to be without merit.
The findings of guilty are affirmed.
Reassessing the sentence on the basis of the error noted and the entire record, only so much of the sentence is affirmed as *860provides for a bad-conduct discharge, forfeiture of $426.00 pay per month for one month and reduction to the grade of Private E-l.

. R.C.M. 1003(b)(2) pertinently states “[u]nless a total forfeiture is adjudged, a sentence to forfeiture shall state the exact amount in whole dollars to be forfeited each month and the number of months the forfeiture will last." (Emphasis supplied.)